          Case 3:15-cv-00295-HTW-LGI Document 224 Filed 07/20/21 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION


RICHARD JORDAN and RICKY CHASE                                                                Plaintiffs

THOMAS EDWIN LODEN, JR.,
ROGER ERIC THORSON, and
ROBERT SIMON, JR.                                                                           Intervenors

vs.                                                                     No. 3:15-cv-00295-HTW-LRA

BURL CAIN, Commissioner,
Mississippi Department of Corrections, in
his Official Capacity; TIMOTHY MORRIS,
Superintendent, Mississippi State Penitentiary,
in his Official Capacity; THE MISSISSIPPI
STATE EXECUTIONER, in his Official
Capacity; an UNKNOWN EXECUTIONERS,
in their Official Capacities                                                                Defendants


  DEFENDANTS’ NOTICE OF SERVICE OF FOURTH SUPPLEMENTAL RESPONSES TO
                     PLAINTIFFS’ INTERROGATORIES

       Notice is hereby given that Defendants have on this date served upon all counsel of record

Defendants’ Fourth Supplemental Responses to Plaintiffs’ Interrogatories. The undersigned retains the

original of the above papers as custodian thereof pursuant to the Local Rules.

       Respectfully submitted, this the 20th day of July, 2021.

                                             LYNN FITCH
                                             ATTORNEY GENERAL
                                             STATE OF MISSISSIPPI


                                     By:     s/Wilson Minor
                                             Gerald Kucia, MSB No. 8716
                                             Wilson Minor, MSB No. 102663
                                             SPECIAL ASSISTANT ATTORNEYS GENERAL
                                             ATTORNEYS FOR DEFENDANTS

STATE OF MISSISSIPPI
OFFICE OF THE ATTORNEY GENERAL
P.O. Box 220
         Case 3:15-cv-00295-HTW-LGI Document 224 Filed 07/20/21 Page 2 of 2


Jackson, MS 39205
Telephone: (601) 359-3680
Telefax: (601) 359-2003
wilson.minor@ago.ms.gov




                                   CERTIFICATE OF SERVICE

       This is to certify that I, Wilson Minor, Special Assistant Attorney General for the State of
Mississippi, have electronically filed the foregoing document with the Clerk of the Court using the ECF
system which sent notification of such filing to all counsel of record.

       This the 20th day of July, 2021.


                                            s/Wilson Minor
                                            Wilson Minor




                                                  -2-
